7. Reducing health inequalities (
(DA) Madam President, I would like to address the Danes in particular. In the Danish translation, the word 'equitable' has been translated as 'ligelig'. This is not a good translation because people will then think that it means 'uniform'. Thus, in the final report, the word 'retfærdig', meaning 'equitable', will be used. It has a different meaning, and I will, of course, recommend that all of our colleagues in the Danish delegation - and perhaps the Swedes have the same problem - vote in favour of the word being corrected in the report.